Citation Nr: 9908166	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-11 905A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had service from January 1968 to August 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Atlanta, Georgia 
(RO).  In May 1997, the Board granted service connection for 
hearing loss in the left ear.  In an August 1997 rating 
decision the RO awarded a 10 percent disability evaluation 
for bilateral hearing loss.  Previously, service connection 
for hearing loss in the right ear had been in effect.  


FINDINGS OF FACT

1.  On VA audiometric examination in July 1997, the veteran's 
right ear average pure tone air conduction threshold at 
1,000, 2,000, 3,000 and 4,000 hertz was 61.25 decibels (db); 
speech discrimination in the right ear was 86 percent correct 
(level III).

2.  On VA audiometric examination in July 1997, the veteran's 
left ear average pure tone air conduction threshold for 
frequencies of 1,000, 2,000, 3,000, and 4,000 hertz was 56.25 
db; speech discrimination in the left ear was 82 percent 
(level IV).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.7, 4.85, 
Diagnostic Code 6100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded, 38 
U.S.C.A. § 5107, in that it is capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This finding is 
based on the veteran's assertion that his service connected 
bilateral hearing loss has increased in severity.  Proscelle 
v. Derwinski, 1 Vet. App. 629 (1992); King v. Brown, 5 Vet. 
App. 19 (1993).  Once it has been determined that a claim is 
well grounded, the VA has a statutory duty to assist in the 
development of evidence pertinent to the claim. 38 U.S.C.A. § 
5107.  Pertinent clinical data have been associated with the 
file, including current data sufficient to address the merits 
of the veteran's claim.  The Board is satisfied, therefore, 
that the statutory duty to assist has been met in this case.


Factual Background

The veteran has a long history of hearing problems.  Service 
connection for right ear hearing loss, evaluated as 0 percent 
disabling, was initially granted in a March 1970 rating 
decision.  Subsequent clinical records reveal severe 
bilateral high frequency hearing loss. The clinical data also 
shows that the veteran has worn hearing aids.  In a June 1982 
rating decision the veteran was awarded a 10 percent 
disability evaluation for right ear hearing loss.

On VA audiological examination in November 1993 auditory 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 20, 
70, 70, and 75 decibels (average 58.75 decibels), 
respectively, in the right ear, and respectively in the left 
ear at, 20, 70, 65, and 75 decibels (average 57.5 decibels).  
Speech recognition using the Maryland CNC test was 72 percent 
correct in the right ear, and 76 percent correct on the left. 
Sharp falling moderately severe sensorineural loss both ears 
was the diagnosis.  

In a May 1997 decision the Board granted service connection 
for left ear hearing loss. 

A VA audiological examination was performed in July 1997.  It 
was reported that auditory thresholds at 1,000, 2,000, 3,000, 
and 4,000 Hertz were 25, 75, 75, and 70 decibels (average 
61.25 decibels), respectively, in the right ear, and 
respectively in the left ear at, 20, 70, 70, and 65 decibels 
(average 56.25 decibels).  Speech recognition using the 
Maryland CNC test was 86 percent correct in the right ear, 
and 82 percent correct on the left.  The diagnoses were:  
Right ear, moderate to severe high frequency sensorineural 
loss with good word recognition; left ear, moderately severe 
high frequency sensorineural hearing loss with good word 
recognition.  

A personal hearing was held at the RO in December 1997.  The 
veteran testified that his hearing loss fluctuated and that 
it was a little worse in the right ear.  He stated that if he 
did not use hearing aids he was unable to hear people speak.  

In February 1998 a private audiometry examination was 
performed.  An audiogram showed elevated hearing through 1000 
Hertz, then had a sharp drop to 80-90 decibels at 2000 and, 
4000 Hertz.  The diagnosis was mild to severe sensorineural 
hearing loss right and left ears.  

In December 1998, a personal hearing conducted by the 
undersigned Board member was held at the RO.  The veteran 
testified that his hearing had gone from bad to worse, and 
that there had not been a good day for his hearing.  He 
stated that he was unable to filter loud noises from soft 
noises.  He testified that he wore hearing aids.  The veteran 
averred that his hearing had deteriorated and that he was 
having increased trouble understanding conversational speech.  
He also had a hard time hearing at the movies.  The veteran 
stated that he had had a private audiometric examination in 
February 1998, and at that time he had been informed that he 
had mild to severe high frequency hearing loss, and that he 
should wear hearing protection.  



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4. "  
(D)isability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the regulatory rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for slightly impaired hearing acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Codes 6100-6110 (1998).  For VA purposes, impairment 
of auditory acuity contemplates the organic hearing loss for 
speech. 38 C.F.R. § 4.7.  The evaluations derived from the 
schedule are intended to make proper allowance for 
improvement by hearing aids. 38 C.F.R. § 4.86.  

The veteran contends that his hearing loss is far worse than 
the current disability evaluation indicates.  The Board has 
considered the entire evidence of record, including private 
clinical findings and testimony that has been received.  It 
is important to note though that the findings of the most 
recent VA audiometric examination reflect level III hearing 
in the right ear, and level IV hearing in the left ear.  38 
C.F.R. § 4.85, Table VI.  Under the applicable schedular 
code, therefore, a 10 percent disability rating must be 
assigned for this level of impairment.  38 C.F.R. § 4.85, 
Code 6100.  Consequently, entitlement to a rating in excess 
of 10 percent for bilateral hearing loss is not established.  
To be assigned a greater evaluation under VA schedular 
standards, the average pure tone thresholds and/or speech 
recognition scores would have to reflect more significantly 
impaired hearing than is evident.  

ORDER

An increased evaluation for bilateral hearing loss is denied. 



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


